Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-19 and 21 as filed in the response dated August 23, 2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With regards to newly added limitations in independent claims 1, 13 and 16:
X2AI discloses wherein implicitly performing the automated psychological test based on the user emotions include: generating a sequence of response (X2AI, pages 2-3, 7-8, 11-12, 15-16 and 19-23 show TESS asking the user a sequence of questions, construed as responses.); and facilitate an objective of the chatbot to elicit a true response from the user, where that true response accurately reflects an emotion of the user (X2AI, page 1 discusses TESS learns the emotion of a patient by being designed to form a bond with the patient to learn, personalize the experience and act as a friend, construed as designed to elicit a true response from the user, where that true response accurately reflects an emotion of the user.).

Maker et al. (U.S. Pub. No. 2014/0279050) teaches for each response in the sequence o responses, determining a corresponding time-delay setting, wherein each time-delay setting is designed to impose a time delay after either (i) a response provided by the chatbot or (ii) a response provided by the user, and wherein each time-delay setting is designed to delay when a subsequent response provided by the chatbot is delivered to the user; and after either (i) the response provided by the chatbot or (ii) the response provided by the user, impose a particular time delay such that the subsequent response provided by the chatbot is delivered to the user only after the particular time delay elapses (Maker, paragraphs [0067] and [0072] discuss that a chatbot implements a “agent typing timer” and “delay agent timer” to delay the responses in order to make the chat bot appear human.).

Regarding the grounds of rejection under 35 U.S.C. §103:
While the prior art of record generally discloses, teaches and/or suggests each limitation of independent claims 1, 13 and 16, upon further consideration, one of ordinary skill in the art would not have been motivated to modify X2AI using the teachings from Moturu, Kumar, Heywood and Maker to arrive at the invention of claims 1 and 16 or to modify Gallopyn using the teaching from X2AI, Moturu, Kumar, Heywood and Maker to arrive at the invention of claim 13 without relying on hindsight reasoning. 

Regarding claims 1 and 16, hindsight reasons would be required to modify the psychological chatbot of X2AI by Moturu to determine user emotion using a first machine learning model trained via a neural network and use a second machine learning model to determine a cure strategy, by Kumar to train the second machine learning model using a dynamic memory network using training data including data pairs, by Heywood to generate user emotion curves and determine stress factors based on the emotion curves and by Maker to introduce time-delay settings for the sequence of responses to elicit a true emotion.

Regarding claims 13, hindsight reasons would be required to modify the psychological virtual assistant of Gallopyn by X2AI to make use of the psychological chatbot to perform implicit psychological tests of patients, by Moturu to determine user emotion using a first machine learning model trained via a neural network and use a second machine learning model to determine a cure strategy, by Kumar to train the second machine learning model using a dynamic memory network using training data including data pairs, by Heywood to generate user emotion curves and determine stress factors based on the emotion curves and by Maker to introduce time-delay settings for the sequence of responses to elicit a true emotion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686